10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 1 of 33

Spencer T. Malysiak
State Bar #084654

SPENCER T. MALYSIAK LAW CORPORATION

3500 Douglas Blvd, Suite 200
Rosevi]le, CA 95661

Telephone: (9l6)788-1020
Facsirnile: (916) 788-0404

Wi]liam P. Roscoe

State Bar #049733

815 University Avenue
Sacrarnento, CA 95825-6724
Telephone: (9 l 6) 920-1800
Facsimile: (916) 920-1807

Attorney for Plairltiff
HARLEY DELANO

UNITED STATES DISTRlCT COURT

EASTERN DIS'I`RICT OF CALIFORNIA

HARLEY DELANO,
Plaintiff,

VS.

UNIFIED GROCERS, INC., aka Unif`led
Western Grocers, a California corporation;
SUPERVALU, [NC., a Delaware corporation;

Defendants,

\'/V\_/\_/\./\,/\_/\_/\_/\_/\_/\-/\_/\_/\_/\'/

 

Case No:
COMPLAINT FOR:

l) Violations of 29 U.S.C. §1132(a)(1)(B) -
Wrongful Denial of ERISA Benefits,

2) Violations of 29 U.S.C. §1132(a)(3) -
Equitable Relief for Breach of Fiduciary
Duty by ERISA Fiduciary,

3) Financial Elder Abuse under Cal. Wel.
& Inst. Code §15610, et seq.

JURY TRIAL DEMANDED

Comes now the Plaintiff HARLEY DELANO (“Plaintiff"’) Who alleges as follows:

Parties

l. Defendant UNIFIED GROCERS, lNC. (“UGI”) is a California corporation With

its headquarters currently in Eden Prairie, Minnesota and its principal place of business in Los

 

 

 

Complaint

Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 2 of 33

Angeies County, California. From December 20, 2001 to June 23, 2017, UGI conducted
business in Sacramento County, Califomia. On February 12, 2008, UGI filed Amended and
Restated Articles of Incorporation in which it changed its name from Unit`ied Western Growers,
Inc. to Unit`ied Grocers, lnc. Prior to that date, UGI was operating under the corporate name of
Unified Western Grocers, Inc., and references to UGI shall also be deemed to refer to Unii”`led
Western Grocers, Inc. in this Comp]aint.

2. At all relevant times mentioned herein, Plaintiff HARLEY DELANO resides in El
Dorado County, California.

3. Defendant SUPERVALU, INC. (“,S_l”) is a Delaware corporation With its
principal place of business in l\/Iinneapolis, Minnesota. On or about June 23, 2017, SI acquired
UGI as a merger pursuant to and in accordance With the provisions of the General Corporation
Law of the State of California. Plaintiff is informed and believes, and based thereon alleges, that
Sl acquired UGI in a reverse statutory merger in which UGI remained the Surviving corporation
Plaintiff is further informed and believes, and based thereon alleges, that UGI is now, and has
been since on or about June 23, 2017 (“merger date”), the wholly owned subsidiary corporation
of Sl. Since the merger date, UGI has continued to operate UGl’s business in Sacramento
County, California.

4. Plaintiff is informed and believes, and based thereon aileges, that as a wholly
owned subsidiary, UGI’s business decisions are controlled by SI and its governing bodies
Plaintiff is informed and believes, and based thereon alleges, that from and after the merger date,
each of the Defendants was the agent of each of the remaining Defendants, and in doing the
things hereinafter alleged, was acting Within the course and scope of such agency and with the
permission and consent of the other Defendants.

/ / /
// /

 

 

 

Complaint 2 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 3 of 33

Jurisdiction and Venue

5. This Court has subject matter jurisdiction of this action as a complaint pursuant to
29 U.S.C. §§1132(e) (l), and l367(a). This Court has personal jurisdiction over all Defendants
because they are all residents of the United States and ERISA provides for nation-wide service of
process pursuant to 29 U.S.C. §ll32(e)(2). Venue is proper under 29 U.S.C. §ll32(e)(2),
because the ERISA plan discussed herein is administered within this district, some or all of the
fiduciary breaches for which relief is sought occurred, and one or more Defendants reside or may
be found, in this district, and is proper under 28 U.S.C. §§l391(b)(l) and (2), and (c)(2) since Sl
and UGI are subject to the Court’s personal jurisdiction in this District as a result of their
business contacts with this District, and substantially all of the events upon which the claims are
based occurred in this District

GENERAL FACTS

6. Plaintiff` Was employed by UGI from February, 2000 until on or about January 2,
2002. ln the fall of 2001, Plaintiff and UGI discussed having Plaintiff retire early from UGI.
During those discussions, UGI, through Mr. Alfred Plamann, the Unified Grocers, Inc.’s CEO
agreed to a severance package for Plaintiff which included UGI maintaining the Policy until
Plaintiff’s death and in return Plaintiff Would retire from his position, thus saving UGI from
continuing to pay his salary under the earn out provisions This agreement established the UGI
Plan uniquely for Plaintif`f’s benefit. Specitically, Mr. Piarnann confirmed and agreed that UGI
would pay the Policy premiums for Plaintist benefit on the condition that the Policy would be
reduced to 1 ‘/-,: times Plaintif`f"s final earnings on the date of his retirement UGI would also
waive any service requirements that would otherwise be necessary for this benefit to vest.
Plaintif`f agreed to these terms, relying on the promise of a company paid Policy for the rest of

his life when he gave up his right to the remaining salary.

 

 

 

Case No.

L»J

Complaint

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 4 of 33

7. On or about December 20, 2001, Plaintiff and UGI entered into an agreement in
writing memorializing the discussion that states Plaintiff Would be permitted to retire on January
2, 2002 instead of his scheduled retirement date in September, 2002; that in exchange for retiring
early and his loss of salary for 2002, UGI agreed to provide the following retiree benefits to
Plaintiff:

A) A Retiree Medical Coverage from and after January 2, 2002;

B) Executive Life Insurance coverage equal to l 'Ai times the Plaintiff" s final
earnings from and after January 2, 2002; and

C) Executive Salary Protection Plan ii that provided a supplemental pension
benefit for officers with at least three years of service.

8. A true and correct copy of the December 20, 2001 written agreement between
Plaintiff and UGI is attached hereto as Exhibit A and referred to herein as the “Delano
Retirement Plan”.

9. The Delano Retirement Plan states that “[t]his letter comprises the entire
agreement and supersedes any prior conditions of employment . . .”

l0. Plaintiff contends that at all relevant times, the Delano Retirement Plan is an
employee benefit plan within the meaning of 29 U.S.C. §§1002(2)(A) and (3), and therefore is
governed by the Ernployee Retirement Employee Retirement Income Security Act of 1974
(“ERISA”), codified in part at 29 U.S.C. ch. 18). The Delano Retirement Plan Was established to
provide life insurance benefits to Plaintiff after retirement, and is thus an ERISA Plan.

ll. From on or about January 2, 2002 through the merger date, UGI honored its
agreement to Plaintiff and maintained a universal life insurance policy on Plaintiff’s life with
Voya Services Company (previously Security Life of Denver) policy number 1562.962 (the

“Policy”), which allowed Plaintiff the rights to name a beneficiary and decide methods of

settling claims.

 

 

 

Complaint 4 Case No.

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 5 of 33

12. The Delano Retirement Plan explicitly states that UGI would “make the retiree
life insurance available to you on January 2, 2002.” UGI committed to provide company paid
life insurance coverage to Plaintiff until the date of his death. Plaintiff gave consideration for
UGI’s promise by agreeing to relinquish his salary rights for the year 2002 in exchange for the
benefits stated in the Delano Retirement Plan.

13. UGI made all of the decisions as to the type of life insurance policy to obtain to
provide these benefits, as well as structuring the premium payments UGI elected to use a split-
dollar life insurance policy with the result that a portion of the premiums paid each year were
includable in Plaintiff s income for income tax purposesl Plaintiff would receive a tax form from
UGI during these years that listed the amount of such income as compensation, and reported
such income on his income tax returns. From January 2, 2002 through approximately December
31, 2017, UGI provided the benefit of the life insurance policy to Plaintiff.

14. As a result of a merger, SI became the successor-in-interest to the original Delano
Retirement Plan on or about June 23, 2017. From and after June 23, 20l7, Sl acted as the
administrator of the Delano Retirement Plan together with UGI, and Sl and UGI were and are
each a fiduciary of the Delano Retirement Plan. SI was also a fiduciary of the Delano
Retirement Plan within the meaning of 29 U.S.C. §1002(21)(A) because it exercised
discretionary authority or control over management of the Delano Retirement Plan and the
management or disposition of Delano Retirement Plan assets and/or had discretionary authority
to appoint and monitor Delano Retirement Plan fiduciaries who had control over management or
disposition of Delano Retirement Plan assets. SI exercised such authority and control for
participants located in the Sacramento Region, California, including Plaintiff.

15. Plaintiff and his wife relied on the Delano Retirement Plan for health care
insurance coverage, and the death benefit under the Voya life insurance policy to provide a

source of funds for Plaintiff" s wife.

 

 

 

Complaint 5 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 6 of 33

16. On or about October 20, 2017, Sl sent a letter to Plaintiff stating that it would be
terminating Plaintiff"s life insurance benefit at the end of the 2017 year, by SI terminating
Plaintiff’ s Life Executive lnsurance coverage ln this letter, SI acknowledged that the Executive
Life lnsurance coverage provided a death benefit of $287,135 to Plaintiff through the Voya life
insurance policy number 1562962 (the “Policy”).

17. The October 20, 2017 letter gave Plaintiff the option of purchasing the Policy and
assuming its continuing obligations by paying to UGI or SI the Policy’s cash surrender value and
then assuming the obligations under the Policy, including continuing to pay the premiums If
Plaintiff decided against assuming the Policy obligations, then UGI or Sl would cancel the
Policy and receive the cash surrender value.

18. However, because UGI elected to finance the premium for the Policy through a
split-dollar plan arrangement rather than purchasing a fully paid-up policy on or about January 2,
2002, the premium for the Policy increased over the years.

19. Further, when UGI obtained the Policy, there was a premium schedule The
initial scheduled premium was to be approximately 324,499.70 per annum. However, UGI failed
to pay the scheduled premium each year, and in certain years, failed to make any premium
payment at all. As a result of UGI’s failure to pay the scheduled premiums, Plaintiff is informed
and believes, and thereon alleges, that the annual premium for the Policy increased, with the
result that if Plaintiff assumed the obligations of the Policy, the required premium payments
would exceed the scheduled premium payments when the Policy was first obtained Given the
fact that Plaintiff and his wife subsist on a limited income, which was known to SI, he could not
afford to pay this cash surrender value and the monthly premiums of the Policy. Instead,
Plaintiff relied on UGI’s representations that the Policy would be company paid as part of his

severance package with UGI.

 

 

 

Complaint 6 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 7 of 33

20. Then, on or about November l, 2017, Sl sent a second letter to Plaintiff stating
that all of his retiree benefits under the Delano Retirement Plan Will be unilaterally terminated by
Sl and UGI effective as of December 31, 2017.

21. On November 20, 2017, Plaintiff, through his counsel, sent a letter to SI
informing Sl with regard to the Delano Retirement Plan. ln this letter, Plaintiff alleged as he
does in the present Complaint - namely, that Plaintiff and UGI entered into a severance
agreement memorialized in the December 20, 2001 letter, whereby UGI agreed to maintain the
Policy until Plaintiff’s death, and as consideration Plaintiff agreed to retire early relieving UGI of
salary payments it otherwise would have been required to make through September, 2002. This
letter sought Sl’s confirmation that it would take no action to terminate or surrender the Policy,
and that SI would continue to pay the premiums of the Policy until a further investigation could
be conducted. Throughout this letter, Plaintiff informed SI that the Policy was related to Delano
Retirement Plan based on the December 20, 2001 letter from UGl, that it was separate and
independent from any other UGI executive retirement plan, and that Plaintiff had given
independent consideration in exchange for receiving the benefits of the Delano Retirement Plan.
This letter explained that if SI or UGI terminated the Delano Retirement Plan, then the Delano
Retirement Plan would be illusory and Plaintiff would have received no benefits in exchange for
foregoing his salary for the year 2002. A true and correct copy of this letter is attached hereto as
Exhibit B.

22. This November 20, 2017 letter also requested that SI deliver certain documents
related to Plaintist employment and the Delano Retirement Plan. While some of the documents
have been produced, other documents have not been produced in violation of 29 U.S.C §1132(0).

23. in a letter dated December 12, 2017, SI responded to Plaintiff’s November, 2017
letters by treating them as a claim under ERISA. With respect to the Policy, SI rejected

Plaintiff"s “claim” by stating that Sl and UGI considered the Delano Retirement Plan as part of

 

 

 

Complaint 7 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 8 of 33

UGI’s other ERJSA plans, despite the clear language in the Delano Retirement Plan that is
comprised the only agreement between Plaintiff and UGI. In this letter, SI stated since Sl was
treating this letter as a determination of Plaintiff`s benefits under the Delano Retirement Plan for
ERISA benefits, Plaintiff could appeal Sl’s decision within 60 days.

24. On February 6, 2018, Plaintiff through his counsel requested an extension of time
until March 15, 2018 to file an appeal of SI’s determination because of the problems of obtaining
the documents necessary to determine whether Mr. Delano has a claim under ERlSA. Sl never
responded to this letter.

25. On February 9, 2018, Plaintiff appealed Sl’s rejection of Plaintiffs claim.
Plaintiff once again asserted his claim the Delano Retirement Plan and the representations that
had been made to him by UGI that the Policy would be company paid, and that he would
continue to have the right to designate the beneficiary and method of settlement of such Policy.
Plaintiff also emphasized that the letter contained language that this was the entire agreement
between the parties as to Plaintiff’s severance package, and it constituted a separate benefit plan
under ERISA. A true and correct copy of this letter is attached hereto as Exhibit C.

26. Because Sl never responded to Plaintiff`s February 6, 2018 letter, in the February

9, 2018 letter, Plaintiff requested that Sl and UGI provide to Plaintiff the following documents:

All documents relied upon by SuperValu in support of its position that it can
unilaterally terminate the life insurance policy on Mr. Delano’s life under the ERISA

Plan set forth in the 2001 Lettcr.

All documents that SuperValu believes set forth a procedure under ERISA for
contesting or appealing its decision to terminate the life insurance policy on Mr. Delano’s
life under the ERISA Plan set forth in the 2001 Letter.

The application for l\/lr. Delano’s life insurance policy, including the agent's
report.

The underwriting file.

Any sales material used by the agent furnished to the carrier.

 

 

 

Complaint 8 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 9 of 33

The original 2001 signed policy illustration

The policy anniversary statements and all correspondence including but not
limited to billing/premium statements, updates, policy changes, etc.

Any sales material used by the agent furnished to the carrier.

Any policy illustrations of what the single premium would have been in 2002 to
fully pay up the life insurance at that time?

Confirm that the insurance policy is still in force.

Any other procedure with which Mr. Delano must comply to contest or appeal
SuperValu’s decision to terminate the life insurance policy on Mr. Delano’s life under the
ERISA Plan set forth in the 2001 Letter.

Any additional information which SuperValu believes is necessary to properly

decide these issues.

27. Neither SI nor UGI provided any documents requested in violation of 29 U.S.C
§ll32(c).

28. On April 9, 2018, SI responded to Plaintiff`s appeal of the denial of his claim for
benefits and demand that Sl continue making premium payments on the Policy by reiterating
their prior stance that SI was entitled to unilaterally terminate Plaintiff`s benefits As a result,
Plaintiff has exhausted all of his administrative remedies related to the UGI Plan and/or Sl Plan
at the time he filed this Complaint.

29. Plaintiff has also performed all acts that were and are required of him under the
Delano Retirement Plan.

30. Plaintiff is informed and believes, and thereupon alleges, that SI and UGI
terminated the Delano Retirement Plan and let the Policy lapse on or about December 31, 2017,
pursuant to the statements in their October 20, 2017, letter.

31. Plaintiff is now age 81, his wife is age 81. Plaintiff is unable at this time to

procure comparable life insurance coverage to that of the Policy for comparable premiums due to

 

 

 

Complaint 9 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 10 of 33

his age and health. Moreover, Plaintiff lives on a reduced income and knew he would live on a
reduced income when he agreed to retire early in 2001 when he entered into the Delano
Retirement Plan in December 2001. By terminating the Delano Retirement Plan and letting the

Policy lapse, Sl and UGI have unilaterally taken all the benefits Plaintiff was entitled to under

the severance package

FIRST CAUSE OF AC'I`ION
(29 U.S.C. §l 132(3)(])(B) - Wrongful Denial of ERISA Benefits against All Defendants)

32. Paragraphs l through 30 of this Complaint are incorporated herein.

33. 29 U.S.C. §l l32(a)(l)(B) provides, “[a] civil action may be brought - (l) by a
participant or beneficiary H (B) to recover benefits due to him under the terms of his plan, to
enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the
terms of the plan. . .”

34. Under the terms of the Delano Retirement Plan, Plaintiff is entitled to: (1) UGI
obtaining and maintaining the Policy until Plaintiff"s death; (2) death benefits totaling 11/2
Plaintiff` s pay as of his retirement to be paid to a beneficiary of Plaintiff`s choice, which amount
is equal to $276,135; (3) discretion as to the method of settling payment of such death benefits

35. Through its letter dated December 12, 2017, Sl and UGI rejected Plaintiff” s claim
and demand for them to maintain his rights in the Policy as required under the Delano
Retirement Plan, and wrongfully surrendered the Policy in violation of Plaintiff" s rights under
ERISA in the Delano Retirement Plan.

36. Under 29 U.S.C. §l l32(a)(l)(B), Plaintiff is entitled to recovery of the benefits
due to him, enforcement of his rights, as well as a clarification of his future benefits under the
terms of the Delano Retirement Plan. In this instance, the appropriate remedy will include

restitution in the form of reinstating the Policy or a substantially similar life insurance policy

 

 

 

Complaint 10 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 11 of 33

under the terms of the Delano Retirement Plan and ordering SI and/or UGI to pay all premium
payments on such policy until Plaintiff`s death, as well as such other equitable relief that the
Court deems is appropriate
SECOND CAUSE OF ACTION
(29 U.S.C. §1132(a)(2) and (3) - Breach of Fiduciary Duty by ERISA Fiduciary against SI,
UGI and DOES l through 10)
37. Paragraphs 1 through 35 of this Complaint are incorporated herein
38. During all relevant periods up to June 23, 2017, Sl and UGI were named

fiduciaries of the Delano Retirement Plan, respectively, pursuant to 29 U.S.C. §1102(a)(1), or de

facto fiduciaries within the meaning of 29 U.S.C. §1002(21)(A), or both.

39. The scope of UGI’s, and subsequently Sl’s, fiduciary duties under the Delano
Retirement Plan included maintaining the Policy by paying its required premiums for the benefit
of Plaintiff, as alleged above.

40. On or about December 20, 2001, UGI breached its fiduciary duties to Plaintiff by
misrepresenting that UGI would pay all premiums owed under the Policy for Plaintiff`s benefit
during his life. UGI made such representations in order to induce Plaintiff to retire nine (9)
months early so that UGI could avoid paying his a salary during that period. Plaintiff did not
discover, nor was he aware of facts which would allow a reasonable person to discover this
breach, until October 20, 2017 - the date on which SI informed him that they were going to
unilaterally terminate his benefits and surrender the Policy. Prior to that date, UGI and/or SI had
not taken any overt actions to unilaterally terminate the Delano Retirement Plan or surrender the
Policy and UGI consistently made premium payments to maintain the Policy.

41. On or about December 31, 2017, SI and/or UGI and their respective officers
further breached their fiduciary duties by wrongfully terminating the Delano Retirement Plan,

surrendering the Policy and cancelling all benefits in which Plaintiff is vested, including but not

 

 

 

Complaint l l Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-OO225-TLN-DB Document 1 Filed 02/05/19 Page 12 of 33

limited to, Plaintiff’ s rights to designate beneficiaries and settlement methods under the Policy.
As these were terms with the Delano Retirement Plan, SI’s and UGI’s failure to adhere to such
terms was a breach of their duties and violated the terms of the Delano Retirement Plan under
ERlSA, including 29 U.S.C. §1132(a)(3).

42. Plaintiff informed SI and UGI that terminating the Delano Retirement Plan and
surrendering the Policy were breaches of their duties under the Delano Retirement Plan through
his letter dated November l, 2017 and through conversations with Sl’s counsel in December
2017. Further, Plaintiff informed Sl and UGI that any failure to pay premiums or denial of
Plaintiff s rights related to the Policy were violations of the Delano Retirement Plan through his
appeals letter dated February 9, 2018. As such, SI and UGI had knowledge that their conduct
was in breach of their fiduciary duties at the time they terminated the Delano Retirement Plan
and surrendered the Policy.

43. Despite Plaintiff`s warnings in November and December, 2017, Sl and UGI
surrendered the Policy which had a death benefit at the time of surrender of at least $287,135.00.
By surrendering the Policy in violation of the Delano Retirement Plan, SI and UGI have
damaged Plaintiff in the full amount of the death benefit and other benefits to be maintained
under the Delano Retirement Plan.

44. Pursuant ERISA, including 29 U.S.C. §1109, 1132(a) (2) and (3), SI and UGI are
liable to restore the losses to Plaintiff caused by their breaches of fiduciary duties for the Delano
Retirement Plan alleged in this Cause and to provide other equitable relief as appropriate,
including, but not limited to, restoration of the Policy or a comparable life insurance policy for
Plaintiff’s benefit.

/ / /
/ / /
/ / /

 

 

 

Complaint 12 Case No.

 

10

11

12

13

14

15

16

1'7

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 13 of 33

THIRD CAUSE OF ACTION
(Violation of Cal. Wel. & Inst. Code §15610, et seq. - Financial Elder Abuse against All
Defendants)

45. Paragraphs l through 43 of this Complaint are incorporated herein.

46. This Court has supplemental jurisdiction over this State cause of action pursuant
to 28 U.S.C.A. § 1367 since this claim is related to the ERISA claims in this Complaint in which
this Court has original jurisdiction that this claim forms part of the same case or controversy
under Article III of the United States Constitution.

47. The Delano Retirement Plan and the Policy provides for and confers upon
Plaintiff substantial and valuable property rights, which include, but are not limited to, all
benefits accruing to Plaintiff under the policy, the death proceeds and the right to designate

beneficiaries thereof in a sum of no less than $274,000.

48. By terminating Plaintiff’s rights under the Delano Retirement Plan, including, but
not limited to the Policy and other benefits to which Plaintiff is entitled, Defendants have taken,
secreted, appropriated, obtained and retained the personal property of Plaintiff for a wrongfui use
or with intent to defraud, or both.

49. On the date that UGI and Sl committed such acts set forth in this Complaint,
Plaintiff was over the age of 65 years and was residing within the State of Califomia.

50. Defendants have or assisted in taking, secreting, appropriating, obtaining and
retaining Plaintiffs aforesaid property and deprived Plaintiff thereof for a wrongful use or With
intent to defraud in the Defendants knew or should have known that such conduct is likely to be
harmful to Plaintiff in that such actions deprived Plaintiffs of his property and property rights,
whether by means of any agreement or breach thereof`, or other means of taking same.

51. Defendants intentionally assisted in and have themselves intentionally taken,

secreted, appropriated, obtained and retained Plaintiff’s property and property rights with intent

 

 

 

Complaint 13 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 14 of 33

to defraud and with intent to effect wrongful purposes as shown by their conduct, including, but
not limited to:

(i) Hiding and concealing that Defendants did not pay all the premiums to
keep in force and maintain the Policy in effect under the insurance funding Delano Retirement
Plan which Defendants, themselves, chose as the vehicle to pay the necessary premiums for the
policy;

(ii) Avoiding and concealing Defendant’s existing and future obligations to
fund and pay the necessary premiums to keep and maintain the policy in force;

(iii) Obtaining for their sole benefit the accumulated cash value of the Policy at
the time they terminated the Plan and Policy and by intentionally choosing a method of funding
the Delano Retirement Plan, namely the split~dollar plan arrangement alleged in Paragraph 17 of
this Complaint, which was misleading to Plaintiff as it purported to pay premiums necessary to
maintain and keep the Policy in force but failed to do so; and

(iv) Failing and refusing to comply with and respond to Plaintiff’s requests for
information as alleged in Paragraphs 21, 23, 25, 26 of this Complaint, and

Based on these and other facts, Defendants knew or should have known that their
wrongful and intentional conduct would be harmful to Plaintiff in that it would deprive Plaintiff
of his property and property rights under the Delano Retirement Plan and Policy.

52. The actions of Defendant in taking, secreting, appropriating, obtaining and
retaining the property and property rights of Plaintiff, or Defendants assisting in doing so, has
substantially and entirely caused harm to Plaintiff in that he has been deprived of his benefits,
rights and property rights under the Delano Retirement Plan and the Policy.

53. As such, Defendants’ wrongful denial of Plaintiff’ s claim of rights under the
Delano Retirement Plan, unilateral termination of the Delano Retirement Plan, and surrender of

the Policy against Plaintiff’s pleas to stop constitute a deprivation of Plaintiff" s property and

 

 

 

Complaint 14 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 15 of 33

rights to the Policy funds and to designate such funds to his chosen beneficiary, and therefore,
constitute financial elder abuse under California Welfare & lnstitutions Code §§15610.07(3) and
15610.30, and other California law.

54. By and through his counsel, Plaintiff has made specific and repeated demands for
return and restoration of Plaintiff`s rights and property in writing, but Defendants have utterly
and definitively refused to do so. Plaintiff is therefore entitled additionally to all the remedies in
accordance with and as provided in California Welfare and Institutions Code §15657.5(a), (b),
(c), and (d), and Civil Code §3294.

55. ln performing the actions alleged herein, Defendants intentionally oppressed the
rights of Plaintiff and intentionally caused him injury as defined under California Civil Code
§3294(0). Consequently, Defendants are guilty of malice and/or oppression in conscious
disregard of Plaintiff’s rights, thereby warranting an assessment of punitive damages in an
amount appropriate to punish Defendants and deter others from engaging in similar misconduct

56. Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial
by jury of this cause of action.

JURY TRIAL DEMANDED

57. Under Rule 38 of the F ederal Rules of Civil Procedure and the Constitution of the

United States, Plaintiff demands a trial by jury on all the issues so triable in this Complaint.
PRAYER F()R RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

As to the First Cause of Action:

l. For restitution in the form of reinstatement of the Policy, or execution of a
comparable life insurance policy, in Plaintiff’ s favor together with all of his rights, title and
interest in such Policy under the Delano Retirement Plan, including, but not limited to, ordering

Sl and UGI to pay premiums on such policy until Plaintiff"s death;

 

 

 

Complaint 15 Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 16 of 33

2. For costs of suit;
3. For an award of reasonable attorneys" fees pursuant to 29 U.S.C. §1132(g); and
4. F or such other and further relief as the Court deems proper.

As to the Second Cause of Action:

5. For a determination that SI and UGI have violated their fiduciary duties under the
SI Plan and Delano Retirement Plan, respectively, by denying Plaintiff’s benefits under the
Delano Retirement Plan, and that the Court enjoin such practices;

6. For restitution in the form of reinstatement of the Policy, or execution of a
comparable life insurance policy, in Plaintiff`s favor together with all of his rights, title and
interest in such Policy under the Delano Retirement Plan, including, but not limited to, ordering

Sl and UGI to pay premiums on such policy until Plaintiff" s death;

7. F or costs of suit;
8. For an award of reasonable attorneys’ fees pursuant to 29 U.S.C. §l 132(g); and
9. For such other and further relief as the Court deems proper

As to the Third Cause of Action:
10. For damages in excess of $287,135.00, according to proof, representing the death

benefits of which Plaintiff was wrongfully deprived in violation of Califomia Welfare &

lnstitutions Code §1561.30(a)(1) and (c);

l l. For prejudgment interest at the legal rate;
12. For exemplary and punitive damages;
13. For costs of suit incurred, including reasonable attorney’s fees under Welfare &

lnstitutions Code §15657.5;
14. For such other and further relief§l,lie Court deems proper.

€~.'»\`t . V\/\u\~riw/l<

sP§N R'r. MALYSIAK \
Attorne for Plaintiff, I-IARLEY DELANO

Date: January 3, 2019

 

 

 

 

Complaint 16 Case No.

 

Case 2:19-cV-00225-TLN-DB Document 1 Filed 02/05/19 Page 17 of 33

EXHIBIT A

     
 

q

{.
-TLN-DB Documentl Filed 02/05l19 Page 18 0t33

 
  

ll '|IF

UNIF!ED WESTERN GROCERS, lNC.

  

December 20, 2001

|'vlr. Harley Delano
2571 La Loma Lane
Greenwood, CA 95635

Dear Harley:

This confirms our conversation of this date regarding your retirement from Unilied Western
Grocers, |nc. with an effective retirement date of January 2, 2002. Since you have elected to retire
before your previously scheduled September 2002 retirement date you will not receive salary
beyond January 2, 2002. |n return for this loss in salary, we are able to accelerate your eligibility
for certain ofhcer retiree benefits that were originally set forth in my letter to you dated July 20,

2001.

Retiree Medica| Coveraqe. Oflicer retiree medical insurance is available to all officers when
they have completed 7 years of service as an officer and are at least 55 years o|d. This plan
covers the former officer and spouse and in the event of the former officer’s death, the
surviving spouse will continue to receive medical insurance coverage for her lifetime or until
remarried ln your case, the Company will waive the requirement for 7 years of service and

make this benefit available on January 2, 2002.

Executive Life lnsurance. You are already enrolled in this plan that provides a company-paid

life insurance benefit equal to 3 times your annual salary while you are an active employee As
outlined in the plan document, this amount is reduced to 1’/2 times your final earnings when you

retire from the Company with at least 5 years of service. |n your case, the Company will waive
this requirement for 5 years of service and make the retiree life insurance available to you on
January 2, 2002.

o Executive Sala[y Protection Plan l|. You are already enrolled in this plan that provides a
supplemental pension benefit for officers with at least three years of service You will qualify
for vested benefits under this plan on January 2, 2002, and will be credited with four (4) years
of vested service as of that date.

The pay and benefits outlined above will be provided on your retirement date of January 2, 2002.
Of course, any payment due as a result of your service as an employee of Unified that has accrued
as of January 2, 2002 will be issued as soon as practicable after January 2, 2002_ This letter
comprises the entire agreement and supersedes any prior conditions of employmentl including

those outlined in my letter of Ju|y 20, 2001_

5200 Sheila Street - Commerce - Callfomia 90040 - Te|: (323) 264-5200
Mal|ing Address: P.O. Box 513396 - Los Ange|es - CA 90051-1396

i ' l
Hafl€rz£eazi.AQ-cv-oozzs-TLN-DB Documeni 1 i=iled 02/05/19 Page 19 of 33
December 20, 2001
Page 2

On behalf of everyone at Unified, thank you for you years of service to the Company. If there are
any questions regarding the above, or l can be of any assistance in implementing the above,

please call me direct|y.

Accepted and Agreed to:

Sincerely,

jeff

Robei't |Vl. Li'ng,l Jr./
Executive Vice President
General Counsel & Secretary

 

Case 2:19-cv-00225-TLN-DB Document 1 Filed 02/05/19 Page 20 of 33

EXHIBIT B

Case 2:19-cv-00225-TLN-DB Document 1 Filed 02/05/19 Page 21 of 33

SPENCER T. MALYSIAK

LAW CORPORATION

Erik P. Larson, JD

3500 Douglas Blvd. » Suite 200
erik@malysiaklaw.com

Spencer T_ Malysiak, JD, LLM (Tax)
spencer@malysiaklaw.com Rosevillc ¢ CA - 95661
Phone: (916) 788-1020

Facsimi|e: (916) 788-0404
Richard Sl'ioemalcer-Moyle, JD

richard@malysiaklaw.com

File Number: 5688.15
November 20, 2017

SENT BY CERTIFIED MAIL

SuperValu, lnc.
Corporate Ol`t`ices

P.O. Box 990
Minneapolis, MN 55440

ATTN: Jon R. Born, Senior Director, Benefits

Dear Mr. Born,

Our firm has been engaged by Mr. Harley Delano with respect to the letter that you sent
to him dated November l, 2017. Your letter pertained to the Executive Life lnsurance that was
procured by Unified Western Grocers, lnc. for the benefit of Mr. Delano on or about December

20, 2001.

In your November 1, 2017 letter, which was a follow up to your October 20, 2017 letter,
you state that SuperValu acquired Unified Western Grocers, Inc. (“Unified) Alter the
acquisition, SuperValu has made a determination to terminate the executive benefits, including
the retiree medical coverage and Executive Life lnsurance of Mr. Delano.

The purpose of this letter is to notify you that Mr. Delano separately negotiated a life
insurance policy and a retiree medical coverage as part of his severance from the company 1
have enclosed a letter dated December 20, 2001 signed by Mr. List on behalf of Unified in which
Mr. Delano contracted to take an early retirement, thereby foregoing his wages for the period of
January 1, 2002 to September, 2002. In exchange for his agreeing to retire on January 2, 2002,
Unified Wcstern Grocers, Inc. contracted to provide him with retiree medical coverage and a life

insurance policy equal to three times his annual salary_

When Mr. Delano retired, it was his understanding and agreement With Unified Western
Grocers, Inc. that he would receive the benefit of a life insurance policy with a death benefit
equal to one and half times his average salary. lt was also his understanding that this policy
would remain in force until he passed away as part of the consideration for his early retirement
It was ng_t his understanding that the promise by Unified Western Grocers, Inc. to procure and
maintain a life insurance policy on his life and for his benefit was one that was illusory and could

be terminated at any time prior to Mr. Delano’s death.

l 1-20-|'." Supervalu Ltr.Docx l

Case 2:19-cv-00225*TLN-DB Document 1 Filed 02/05/19 Page 22 of 33
Jori R. Bom November 20, 2017

Despite the contract between Unified and Mr. Delano, your letter states that SuperValu is
terminating the program for all retirees, and that as one of the retirees, Mr. Delano has the option
of either taking over the policy and paying the premiums to maintain the policy in forceJ or to
surrender the policy and receive the minuscule cash surrender value of $3,083.00 dollars.

Our office is working With Mr. Delano to determine his legal rights to have the life
insurance policy maintained for his benefit under the terms of the contract between he and
Unified. From our preliminary investigation, it appears that Unified made a decision to pay the
premiums on an annual basis rather than delivering to Mr. Delano a fully paid up policy on the
date of his termination We assume that Unified Western Grocers, Inc. did so for the purposes of
obtaining a potential tax benefit As evidence of this, as part Unified Western Grocers, lnc.
decision to pay the premiums on an annual basis, it appears that the company entered into a split-
dollar agreement with Mr. Delano as a means to finance the premium payments In this regard, I
notice that while the current death benefit is $479,509.00 dollars, the actual current death benefit
that would be paid to Mr. Delano’s beneficiaries would be $287,135.00 dollars. lt appears that
the difference between these two numbers is to be used to repay the company for the premiums

that were paid on the policy as per the split-dollar agreement

Because there was a split-dollar agreement involved, it also appears that the life insurance
policy was not obtained as part of a Unified group-term insurance policy plan.

At this time, we would like your confirmation that you will take rig action to terminate or
surrender the life insurance policy on Mr. Delano’s life, and that you Will continue to pay the
premiums to keep the policy in force pending the result of our investigation If SuperValu does
terminate the life insurance policy, then it may subject itself to potential civil claims for breach
of contract, interference with perspective economic advantage, violation of the implied covenant
of good faith and fair dealing in the contract between Mr. Delano and Unified. Mr. Delano
would like to resolve this matter without resorting to legal action; however, he has authorized our

office to protect his interests

As part of our investigation, please send us copies of the following documents;

l. The acquisition agreement between SuperValu and Unified, and in particular the
provisions that deal with the assumption of all contracts, commitments, obligations, and

liabilities of Unified by SuperValu;

2. Copy of the split-dollar agreement between Mr. Delano and Unified;
3. A copy of the Unified Grocers executive benefits plans; and
4. Mr. Delano’s complete personal file.

Pending our investigation and the resolution of any potential dispute regarding the life
insurance policy for Mr. Delano, l advise you that under the law, all parties involved in actual or
threatened lawsuit must take active steps to preserve all documents and electronically stored
information (“ESI”) that is potentially relevant to that dispute. This applies to all people and
entities who use computers in their daily course of business, regardless of size, location, or
industry As a result, the manner in which electronic information is collected, stored, managed,
retained and retrieved, particularly within the context of litigation, is very irriportantl The failure
to properly preserve potentially relevant ESI could lead to the imposition of substantial monetary
sanctions or, even worse, evidentiary or preclusions sanction, which could prevent you from

1 1-20-17 Supervalu Ltr.Docx 2

Case 2:19-cv-00225-F|'LN-DB Document 1 Filed 02/05/1»9 Page 23 of 33
November 20, 2017

Jon R. Born

presenting evidence or making arguments necessary to prevail at trial, or even result in a
judgment against you.

Presently, it is not Mr. Delano’s desire to file suit on this matter, but instead to work
together to give him the benefit of his bargain when he took early retirement While we are
hopeful that this matter will be resolved amicably, please let this letter serve as our demand for
production and preservation of any and all potentially relevant ESI.

ESI includes e-mails, instant messages and other electronic communicationsz Word
processed documents, spreadsheets, databases, calendars, telephone logs, contact manager
information, internet usage files, network access information and even voicemails. Due to its
electronic forrnat, much ESI is easily deleted, modified or corrupted. Even merely opening and
reviewing an electronic file may alter its “metadata” (i.e., data about the file’s data, such as

creation or last access dates), which may be relevant to the dispute

ESI would be found on various computer platforms, whether they are in SuperValu,
Inc.’s possession or in the possession of a third party under its control (e.g., employees or outside
vendors), such as computer networks, systems (whether in use or outdated), servers, databases,
archives, backup or disaster recovery systems, tapes, disks, drives, cartridges and other storage
media, laptops, personal computers, personal digital assistants, handheld wireless devices,
mobile telephones, paging devices, and audio systems (including voicemail). This would include
any ESI that is in the possession of, or under the control of Unified. A more detailed description

of the types and locations of ESI that should be preserved is set forth below.

SuperValu, Inc. is required to preserve ESI that are relevant to Mr. Delano’s agreement to
take early retirement, his participation in the executive benefits program, the obtaining, issuance,
and maintaining of all insurance policies on Mr. Delano’s life, including riders, addendums, and
extensions, and any other information that it is likely to lead to the discovery of admissible
evidence pertaining to this dispute. The duty to preserve ESI arises the moment litigation is
reasonably anticipated, which may be before a lawsuit is filed or served (or a subpoena is
received). The duty to preserve requires that you take reasonable steps to preserve ESI until the

final resolution of the litigation

SuperValu, Inc. must preserve all digital or analog electronic files containing or
compromising potentially relevant ESI in their original electronic format, regardless of whether
hard copies of the information exist. This includes preserving active data (i.e., data immediately
and easily accessible on your systems today), archived data (i.e., data that has been deleted from
a computer hard drive but is recoverable through computer forensic techniques), and legacy data

(i.e., data created with outdated or obsolete hardware or software).

Potentially relevant ESI to be preserved may be in the following forms, among others:
E-mails (Sent and received), in electronic format, regardless of Whether hard

copies exist, as well as any relevant metadata, including message contents, header

information and e-rnail system logs.
0 Word-processed files, including drafts and revisionsl

l Spreadsheets, including drafts and revisions
0 Databases.

l 1-20-17 Supervalu Ltr.Docx

Case 2:19-cV-002251TLN-DB Document 1 Filed 02/05/19 Page 24 of 33
Jon R. Born November 20, 2017

Presentation data or slide shows produced by presentation software (such as

Microsoft PowerPoint).
¢ Electronic copies of boards or proposals
Graphs, charts and other data produced by project management software (such as

Microsoft Project)
Animations, images, audio, video and audiovisual recordings, MP3 files, and

voicemail files.
Data generate by calendaring, task management and personal information

management (PIM) software (such as Microsoft Outlook or Lotus Notes).
Data created with the use of personal data assistants (PDAs) or smart devices,
such as Blackberry, iOS (iPhone and iPad), Windows OC, and Palm OS devices.

Data created with the use of document management software
Data created with the use of paper and electronic mail logging and routing

software
Records of Internet and Web-browser generated files, in electronic format,

regardless of whether hard copies of the information exist (including history files,
caches and “cookies” files stored on backup media or generated by employees).

SuperValu, Inc. must preserve all electronic systems used to create, process, maintain or
store potentially relevant ESI. This includes computer servers, network devices, stand-alone
personal computers, hard drives, laptops, PDAs, and other electronic processing devices. You
must retain any hardware no longer in service but used during the time period relevant to the

particular dispute if it contains relevant ESI.

In order to show preservation compliance, it may be necessary to maintain a log
documenting all modifications to any electronic data storage device or any electronic data
processing system that may contain potentially relevant ESI. The log should include changes
and deletions by supervisors, employees, contractors, vendors, or any other third parties

SuperValu, Inc. may preserve all supporting information relating to the electronic system,
or any media containing potentially relevant ESI, including passwords, decryption procedures
(and accompanying software), network access codes, decompression or reconstruction software,
user ID names, manuals, tutorials, written instructions, codebooks, keys, data dictionaries,
diagrams, handbooks or other supporting documents that aid in reading or interpreting database,
media, e-mail, hardware, software, or activity log information SuperValu, Inc. must also
preserve all hard copy or electronic logs documenting computer use which may be considered
relevant to Mr. Delano’s life insurance policy. In addition, SuperValu, Inc. must preserve all
documents reflecting upgrades or changes to any systems, containing potentially relevant ESl.

It is important to keep in mind that potentially relevant evidence in hard copy form must
also be preserved until this dispute is resolved. Any routine document destruction programs (e.g.
shredding) should be discontinued, and all hard copy files that may be relevant whether stored

onsite or offsite, should be secured.

SuperValu, Inc. must not modify or delete relevant ESI.

l 1-20-17 Supervalu Ltr.Docx

Case 2:19-cV-00225-T|'LN-DB Document 1 Filed 02/05/19 Page 25 of 33
November 20, 2017

Jon R. Born

Please forward a copy of this letter to all individuals and entities responsible for any of

the items referred to in this letter_

Please feel free to contact me or have your legal counsel contact me to discuss this matter

and a possible early resolution of this dispute lt may yet be possible to avoid expensive and
disruptive litigation with Mr. Delano. l look forward to working with you and SuperValu, Inc. to

resolve any dispute and to protect Mr. Delano’s interest in the life insurance

Very truly yours,
f l
g butz-t . \p\)_/ sink
SPE ER T. MALYSIA
STM/ra

Enclosure: Copy of December 20, 2001 Letter »/

cc: Harley Delano “/

Steve Bertino /
Wiiiiam P. Roscoe, III, Esq. /

l 1-20-17 Supervalu Ltr.Docx

O225`§r`l:LN-DB Document 1 Filed 02/05/1:§` Page 26 of 33

 
 
 

S€ 2219-

llll”" D

UNI'FIED WESTEHN GROCERS, lNC.

 
 

 

  

December 20, 2001

Mr. Harley Delano
2571 La Loma Lane
Greenwood, CA 95635

Dear Harley:

This conhrms our conversation of this date regarding your retirement from Unified Western
Grocers, lnc. with an effective retirement date of January 2, 2002. Since you have elected to retire
before your previously scheduled September 2002 retirement date you will not receive salary
beyond January 2, 2002. in return for this loss in salary, we are able to accelerate your eligibility
for certain officer retiree benefits that were originally set forth in my letter to you dated July 20,

2001.

o Retiree Medical Coverage Offlcer retiree medical insurance is available to all officers when
they have completed 7 years of service as an officer and are at least 55 years old. This plan

covers the former officer and spouse and in the event of the fenner officer's death, the

surviving spouse will continue to receive medical insurance coverage for her lifetime or until
remarn'ed. ln your case, the Company will waive the requirement for 7 years of service and

make this benefit available on January 2, 2002.

v Executive Life lnsurance You are already enrolled in this plan that provides a company-paid
life insurance benefit equal to 3 times your annual salary while you are an active employee As
outlined in the plan document this amount is reduced to 136 times your final earnings when you
retire from the Company with at least 5 years of service ln your case, the Company will waive
this requirement for 5 years of service and make the retiree life insurance available to you on

January 2, 2002.
¢ Executive Salary Protection Plan ll. You are already enrolled in this plan that provides a
supplemental pension benefit for officers with al least three years of service You will qualify
for vested benefits under this plan on January 2, 2002, and will be credited with four (4) years

of vested sewice as of that date.

The pay and benefits outlined above will be provided on your retirement date of January 2, 2002.

Of course, any payment due as a result of your service as an employee of Unified that has accrued .
as of January 2, 2002 will be issued as soon as practicable after January 2, 2002_ This letter
comprises the entire agreement and supersedes any prior conditions of employment, including

those outlined in my letter of July 20, 2001_

5200 Sheila Street ‘ Commerce - California 90040 ' Te|: (323) 264-5200
Mai|lng Address: P.O. Box 513396 - Los Ange|es - CA 90051-1396

Harlg)a§%l§,:q%Q-cv-oozzs-”T"LN-DB Document 1 Filed 02/05`/1”9‘ Page 27 of 33

December 20, 2001
Page 2

On behalf of everyone at Unified, thank you for you years of service to the Company. lf there are
any questions regarding the above, or l can be of any assistance in implementing the above,

please call me directly.

Accepted and Agreed to:

Sincerely,

Robert M. Ling,{ Jr./

Executive Vice President
General Counsel & Secretary

 

Case 2:19-Cv-OO225-TLN-DB Document 1 Filed 02/05/19 Page 28 ot 33

EXHIBIT C

r,,

," {
Case 2:19-Cv-00225-TLN-DB Document 1 Filed 02/05/19 Page 29 ot 33

SPENCER T. MALYSIAK

LAW CORPORATION

Erik P. La.rson, JD

3500 Douglas Blvd. » Suite 200
crik@malysiaklaw.com

Spencer T. Ma|ysia.k, JD, LLM {Tax)
spenecr@maiysiak|aw.com Roseville c CA o 9565]
Phone: (916) 788-1020

Facsimile: (916) 788-0404
Richard Shoemaker-Moyle, .l'D
richard@malysiaklaw.com

February 9, 2018 © © l-~ //
U ;;~:_:w‘ ij
f i

File Number: 5688.15

Sellt via tax (952) 828-5120

William R. Seehafer

Vice President, Labor Relations
SuperValu, Inc.

Corporate Oftices

P.O. Box 990

Minneapolis, MN 55440

Re: Harley Delano

Dear Mr. Seehafer,

This letter is an appeal from the decision of SuperValu, lnc.’S (“SuperValu”) decision to
deny Mr. Harley Delano the life insurance policy and benefits to Which he is entitled under the
terms of the December 20, 2001 letter, Which Was previously sent to SuperVaIu.

As a result of SuperValu’s actions in wrongfully terminating Mr. Delano’s life
insurance policy, Mr. Delano contends that, under ERISA, he has the following claims When his
benefits were terminated: (l) a claim for benefits under the terms of the plan pursuant to 29
U.S.C. Sec. 1132(a) (l) (B); and (2) a claim for breach of fiduciary duty pursuant to 29 U.S.C.

Sec. 1132(a) (3). Therefore, Mr. Delano appeals the decision as follows:

SuperValu has stated the reasons for the denial of benefits in its letter addressed to me
dated December 12, 2017 (“Denial Letter”). In denying Mr. Delano’s claims, Supervalu has

asserted the following:
SuperValu is relying upon the language in Article 6(a) (i) of the Split Dollar Agreement

dated December 27, 2000 signed by Unified Western Grocer, Inc. and Mr, Delano. SuperValu is
relying upon the language in that Article that permits the Split Dollar Agreement to be

terminated upon delivery of written notice.

SuperValu’s reliance on the Split Dollar Agreement, and Article 6(a)(i), is misplaced
Mr. Delano is seeking the benefits provided to him under the ERISA plan stated in the letter

ERISA Appeal Lt:r

WilQasn. Seeamv-00225-TLN-DB Document 1 Filed 02/05/19 Page 30 OiFS®uary 9, 2018

agreement between Mr. Delano and Unified Western Grocers, lnc. (“UWG”) dated December
20, 2001 (“2001 Letter’).

The 2001 Letter states that Mr. Delano will be provided With a “company paid life
insurance benefit” equal to 1 Vz times his final earnings

The 2001 Letter also states that “This letter comprises the entire agreement and
supersedes any prior conditions of employment . . . .” Therefore, this letter is not part of the
Executive Life lnsurance Plan, but a completely new ERISA benefit awarded to Mr. Delano for
his election to take early retirement and forego his last 9 months of compensationl

The 2001 Letter does not state that it is incorporating the Executive Life lnsurance Plan,
nor does it state that the 2001 Letter is an amendment to such Plan. Instead, the 2001 Letter
unambiguously states that Mr. Delano is to be provided with a company paid life insurance

benefit equal to 1 % times his final earnings

The conclusion that the 2001 Letter is a completely separate ERISA welfare benefit plan
is supported by the decision in the case of Deboard v. Sunshine Min. and Rejining Co, 208 F.3d
1228 (10th Cir., 2000). In the Deboard case, the employer sent a letter to certain employees that
described the benefit being provided to those employees, which stated that the policy would be
“fully paid for at Woods Petroleum Corporation’s expense until the time of your death”. Just
like Mr. Delano, the employees in Deboard were entitled to participate in this benefit if` they

agreed to take an early retirement

The holding of the Deboard court was that the letter sent to the employees constituted an
entirely new ERISA welfare benefit plan. In arriving at its holding, the court noted the

following:

[T]he October 3 letters satisfied the minimum requirements for establishing an
ERISA plan. Not only did the letters specify a hindng mechanism for the plan (i.e., that
Woods [the employer] would pay the health insurance premiums), they also allocated
ongoing operational and administrative responsibilities to the employer. See Fort Halifax
Packing Co. v. Coyne, 482 U.S. l, 12, 107 S.Ct. 2211, 96 L.Ed.2d 1 (1987). In particular,
Woods was required under the plan to regularly pay the health, dental, and life insurance
premiums for plaintiffs, and was further required to allocate company resources to do so.
Thus, in the words of the Supreme Court, the plan placed “periodic demands” on Woods’
assets, “creat[ing] a need f`or financial coordination and control.” Id. . . . Aside from
establishing an administrative scheme, the documents sufficiently described the intended
benefits (1ifetime health insurance benefits, etc.), the intended class of beneficiaries
(persons participating in the voluntary early retirement subsidy), and the procedures for
receiving benefits Siemon v. AT & T Corp., 117 F.3d 1173, 1178 (10th Cir.l997).
Finally, “in light of` all the surrounding facts and circumstances, a reasonable employee
would [have] perceive[d] an ongoing commitment by the employer to provide employee

benefits.”

The 2001 Letter also satisfies these minimal requirements for establishing an ERISA

plan. lt states that UWG would provide a company paid life insurance benefit equal to 1 1/2
times Mr. Delano’s final eamings. Thus, there is a funding mechanism, and it does place

ERISA Appeal Ltr 2

WilGTaasn. BeI&reV-OOZiZB#TLN-DB Document 1 Filed 02/05/19 Page 31 olFaa'suary 9, 2018

periodic demands on UWG to allocate company resources to pay the premiums, as well as to
actually pay the premiums themselves

The 2001 Letter does not state that Mr. Delano’s benefits may be terminated at the
discretion of UWG, or its successor Under the terms of the 2001 Letter, Mr. Delano was vested
in his life insurance benefit, which is stated to be a “company-paid life insurance benefit”, Which
necessarily including having the premiums on the life insurance policy paid until Mr. Delano’s
death. Further, there was no right Stated in the 2001 Letter to terminate this ERISA plan.

As stated in previous letters, Mr. Delano Was led to believe, and reasonably believed, that
in exchange for surrendering his last 9 months of compensation, a sum equal to approximately
$100,000, as well as the benefits that would accrue therefrom, he would be vested in a paid life
insurance policy until his death so that the insured amount of policy proceeds would be paid to

his designated beneficiary

The position now being taken that the Life Executive Plan - Split Dollar Agreement
governs his benefit, is contrary to the terms of the 2001 Letter agreement, his understanding of
the benefit conferred on him for taking early retirement, and constitutes fraud in the inducement
Accordingly, if SuperValu’s position remains that Mr. Delano was not vested, and that the life
insurance could be terminated at will, Mr. Delano is electing to rescind the 2001 Letter on the
grounds of frand, and is requesting the 9 months of compensation to be paid to him together with

pre-judgment interest at the statutory rate of ten percent per annum.

Also, under the rules of construction for contracts, if it is determined that there are any
ambiguities in the 2001 Letter, the ambiguities are held against the drafter (UWG), and in favor

of the non-drafting party’s understanding of the drafting party’s obligation

lt is also clear that UWG did not abide by the terms of the 2001 Letter. The scheduled
premium on the life insurance policy is $24,449.70 per year. Since there were 16 policy years
since the date of his retirement, the total premiums that should have been paid total $391,995.20.
However, the actual premiums paid during that time was $270,006.99, a $121,402.72 shortage
Further, despite the promise that UWG would pay the premiums, premiums Were skipped in
2003, 2006, 2011, 2012 and 2013. Had UWG complied with the terms of the 2001 Letter and
the premium schedule, the policy would have either been a paid-up policy, or the premiums that
Would be required to be paid at this time would have been substantially reduced, potentially to
the level that Mr. Delano could have continued to pay the premiums to keep the policy in force.

Further, SuperValu has accepted the contractual obligation of UWG to maintain the
policy and pay the premiums under the terms of the Agreement and Plan of Merger dated Aprii
10, 2017 (“Merger Agreement”). The merger was governed by the General Corporation Law of

the State of California.
As defined in Section 8.14 of the Merger Agreement:

“Company Plan” means any benefit or compensation plan, program, policy,
practice, agreement, contract, employment agreement, arrangement or other obligation,
whether or not in writing and whether or not funded, in each case, which is sponsored or
maintained by, or required to be contributed to, or with respect to which any potential

ERISA Appeal Ltr 3

wint£ase s>aéhQaev-OO£ZB-TLN-DB Document 1 Filed 02/05/19 Page 32 ot~“£@rary 9, 2018

liability is borne by the Company or any of its Subsidiaries. Company Plans include, but
are not limited to, “employee benefit plans” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA” and “ERlSA
Plans,” respectiveiy), employment, consulting, retirement, severance, termination or
change in control agreements deferred compensation, equity-based, incentive, bonus,
supplemental retirement, profit sharing, insurance, medical, Welfare, fringe or other

benefits or remuneration of any kind.

Under California Corporations Code §llO?(a), as a result of the merger, SuperValu, as
the surviving corporation, is subject to all of the debts of liabilities of UWG, the disappearing
corporation, as a matter of law. Further, SuperVaiu expressly agreed to assume UWG’s
employee benefit plans and obligations in Section 5.10 of the Merger Agreement. Even if
SuperValu contents that Mr. Delano’s ERJSA Plan was not properly disclosed by UWG, that is
an issue between SuperValu and UWG under the terms of the Merger Agreement, and does not
affect the global assumption obligation under Califomia Corporations Code §1107(a).

Although Mr. Delano respecthi]ly requested an extension of time to obtain further
information and documents, SuperValu ignored this request Therefore, as part of this appeal,
Mr. Delano is requesting the following information and documents from SuperValu, and reserves
the right to supplement this appeal letter upon receiving the following information:

To the extent not already provided, please provide Mr. Delano, in care of our office, with
the following information and documents:

All documents relied upon by SuperValu in support of its position that it can unilaterally
terminate the life insurance policy on Mr. Delano’s life under the ERISA Plan set forth in the

2001 Letter.

All documents that SuperValu believes set forth a procedure under ERISA for contesting
or appealing its decision to terminate the life insurance policy on Mr. Delano’s life under the

ERISA Plan set forth in the 2001 Letter.

The application for Mr. Delano’s life insurance policy, including the agent's report.

The underwriting file.

Any sales material used by the agent furnished to the carrier.

The original 2001 signed policy illustration

The policy anniversary statements and all correspondence including but not limited to
billing/premium statements, updates, policy changes, etc.

Any sales material used by the agent furnished to the carrier.

Any policy illustrations of what the single premium would have been in 2002 to fully pay

up the life insurance at that time?

ERISA Appeal er

x " ,"
WiiQasn. ae&$aei/-OOZZB-TLN-DB Document 1 Fi|eo| 02/05/19 Page 33 onesuary 9, 2018

Confirm that the insurance policy is still in force.
Any other procedure with which Mr. Delano must comply to contest or appeal

SuperValu’s decision to terminate the life insurance policy on Mr. Delano’s llfe under the
ERISA Plan set forth in the 2001 Letter.

Any additional information which SuperValu believes is necessary to properly decide

these issues

Please be advised that this letter is only addressing Mr. Delano’s ERISA rights and
claims. By exercising his appeals rights, Mr. Delano is not relinquishing nor waiving any other
claims or remedies, including any and all claims for damages, exemplary damages, attorney’s

fees and costs that he may have in federal or state law or equity.

Sincerely,

§&:ER T. l\/lr$rLYS`H.S `/l<

STM/ra
cc: Harley Delano

Steve Bertino
William P. Roscoe, III, Esq.

ERISA Appeal Ltr

